ACCEPTED
                                                                                        12-14-00015-CV
                                                                            TWELFTH COURT OF APPEALS
                                                                                         TYLER, TEXAS
                                                                                    4/9/2015 5:09:48 PM
                                                                                           CATHY LUSK
                                                                                                 CLERK




                               No. 12-14-00015-CV
                                                                        FILED IN
                                                                 12th COURT OF APPEALS
                                      In the                          TYLER, TEXAS
                                                                  4/9/2015 5:09:48 PM
                         Twelfth Court of Appeals                     CATHY S. LUSK
                                                                          Clerk

                                  Tyler, Texas


                         In re Max B. Hanson, Relator




                        Relator’s Motion for Rehearing




      Max Hanson brought this proceeding because the trial court, over two

years ago, refused to sign a decree implementing the parties’ Mediated

Settlement Agreement. This Court found an abuse of discretion and granted

Max relief. But yesterday the Court issued an opinion dismissing the case. It did

so because the trial court, on Monday, signed a divorce decree. Respectfully, the

document the trial court signed, see Attachment 1, is incomplete, improper, and

not possibly enforceable as a final decree, for a cascade of reasons.

   • It delegates judicial duties to third parties.

   • It demands the impossible, prospectively ordering the parties to do things

      in the past.
    • It refuses to acknowledge the parties’ actual conduct and fails to find

        whether that conduct meets the standard of the MSA.

    • It does not award property.

    • It is fatally vague and non-specific in material respects.

    • It omits referenced exhibits.

    • And, while parroting MSA terms, it several times omits to order the

        specific actions necessary to effectuate them.

This proceeding should be reinstated, oral argument should be granted (see “The

Court’s analysis would benefit from oral argument,” infra) and the trial court

should be directed to sign a new decree that actually confronts the facts and

implements the MSA. Otherwise, this proceeding will have accomplished little.

                             The current decree shies away
                            from necessary determinations.

        A decree entered on a settlement agreement should make all rulings

necessary to fully implement that settlement. In a case like this one, involving a

two-year delay between the settlement and judgment, the decree inevitably will

also need to adjudge whether the parties’ intervening conduct has complied with

the agreement and will need to adjust for any failures or changed circumstances.

This is the role of a court. The trial court’s decree does not undertake it. Instead,

the decree mindlessly waives a judicial hand and mechanically tells the parties to

go “carry out your settlement, but don’t bother the court with the details.” This



Relator’s Motion for Rehearing                                                          Page 2
is an obviously wrong approach which, in this case, fosters rulings that make no

sense.

         For example, on page 10, the decree purports to order something that is

impossible: it calls on Max, prospectively, to pay sums of money at specific times in

the past. Specifically, it orders Max to make a series of six monetary payments at

various dates in 2012 and 2013. Decree, p. 10-11. When the parties signed their

MSA, the agreed series of payments was then entirely proper, because the

payments were then all in the future. But to now order Max to make payments in

the past is nonsense, the equivalent of a forbidden ex post facto order. This error

renders the decree invalid.

         Equally important, the trial court’s decree does not tell Max or anyone

else whether the payments he has in fact made are or are not sufficient to vest

the property rights he was supposed to receive under the MSA. Decree, p. 11

(“If MAX HANSON does not pay the entire $62,500 then the escrow agent

does not deliver the transfer documents to Max and Marie maintains her

ownership in the Alberta property.”) Max has paid the $62,500, in U.S. dollars.

But Marie nonetheless has alleged that the payment obligation wasn’t met,

apparently on the basis that some sort of bank transfer fee may have been

imposed in the fund transfer. Max’s valuable real-property rights---a key to

component of the entire property settlement---should not be held hostage to this




Relator’s Motion for Rehearing                                                          Page 3
quibble, with zero guidance on the matter. But that is exactly what the current

decree does.

        Rather than thoughtlessly state that Max is now “ordered” to “make”

certain payments back in 2012 and 2013 or give a third party the power to

determine whether those payments were fully made, a proper decree would (1)

acknowledge the MSA’s terms as respects the obligation to pay money in the

past, (2) make findings of fact as to whether Max’s past conduct met his

payment obligation under the MSA, and (3) declare the legal consequences of

that conduct. But such a decree would not prospectively order a thing to be

done before the decree is signed because that could make performance

impossible. Here, a proper decree would state that Max has fulfilled his

MSA payment obligations and thus would order the necessary execution

and exchange of specific documents transferring property. The proposed

decree that Max gave the trial court does this. As does the amended decree Max

now proposes. See Attachment 2.

                        The decree is impermissibly vague
                      and improperly delegates judicial duties.

        Also, on page 10, the current decree simply repeats statements from the

MSA, with some editorial commentary about “all security documents” and about

signing “all documents to transfer title.” Specifically, the decree gives Max 10

days to sign “all security documents . . . to provide for the wife’s protection in



Relator’s Motion for Rehearing                                                       Page 4
the event [he] defaults on” mortgages upon the Canadian properties awarded

him in the decree. Decree, p. 10. Then, the decree orders that the unspecified

documents, whatever they might be, should be sent to the mediator, Bobby

Freeman, to hold. This is inadequate, because it leaves the parties to speculate on

what is required and foments dispute. Under the decree, Max has no clue as to

exactly what form of documents he should sign, what form of documents Mr.

Freeman will think he should have signed, or what framework Freeman may use

in going about grading Max’s actions. Everyone instead must fly blind, with Max

left to suffer the consequence---the potential permanent loss of property rights

the MSA had earmarked for him. It should not be this way.

        Judgments, to be enforceable, “must be sufficiently definite and certain to

define and protect the rights of all litigants . . . to the end that ministerial officers

can carry the judgment into execution without ascertainment of facts not therein

stated.” Kimsey v. Kimsey, 965 S.W.2d 690, 694 (Tex. App.—El Paso 1998, pet.

denied). Divorce decrees are no different. To be effective, they likewise must

spell out the details of compliance in “clear, specific, and unambiguous terms”

so that the parties “will readily know exactly what duties or obligations are

imposed.” Ex parte Linder, 783 S.W.2d 754, 757 (Tex. App.—Dallas 1990, no

pet.); citing Ex parte Slavin, 412 S.W.2d 43 (Tex. 1967). A proper decree in this

case thus would specify the material terms of the documents required to be

signed or order the signing of identified documents (as Max’s proposed decree


Relator’s Motion for Rehearing                                                              Page 5
would do). Max repeatedly has requested just such a decree. But the trial court

has demonstrated overwhelmingly that it is unprepared to order such relief.

Unless and until this Court directs it to do so, the controversy will continue.

                       The decree editorializes impermissibly
                           and makes incorrect rulings.

        On page 11, the decree states that the trial court has an “understanding”

about the parties’ agreement as to unpaid income taxes. Such statements are

improper in a decree. This one, which “understands” the parties agreed to file

U.S. tax returns, is also materially incorrect. While the lawyers indicated that their

clients would file separate tax returns for 2013 through 2015, the matter of where

the parties would file those returns was not agreed in the MSA or otherwise.

Max should be afforded his federal right to file his tax returns in either Canada

or the U.S.

                      The decree excluded referenced exhibits.

        The trial court’s decree refers to two exhibits that are not attached. A

proper decree would include them.

                           The decree erroneously punishes
                              Max for Marie’s failures.

        In connection with item 4 on page 11, the decree addresses the obligation

to file joint tax returns for tax years 2011 and 2012. But the decree omits to say

that Marie was to have prepared those returns years ago and indisputable failed

to do so. This failure---by Marie---has amassed large, entirely unnecessary tax


Relator’s Motion for Rehearing                                                           Page 6
penalties and accrued interest. Yet the decree relieves Marie of half these sums,

heaping them on Max for no apparent reason. Worse, because of delays in

signing a decree---delays Max was powerless to avoid---the necessary joint

returns will now be postponed beyond another yearly deadline, causing

additional penalties and interest to accrue. Max’s proposed decree divides the

penalties and interest equally through September 23 of 2013, but imposes all

subsequent penalties and interest on Marie, who caused them. This is the only

fair result.

               The Court’s analysis would benefit from oral argument.

        Max understands how rarely oral argument is afforded in mandamus

proceedings, and how much rarer still it is in the context of rehearings. But this

case needs it. A brief is just a one-way speech. To truly convey the inadequacies

and unfairness of the current decree and to explain what is needed for a practical

solution requires a conversation, such as is only available through oral argument.

                                 Conclusion and Prayer

        Marie and the trial court have had many opportunities, and each time they

have proven incapable of proposing or entering a decree that actually addresses

the issues and accurately implements the MSA. This Court---to effectuate its

prior mandamus order and to salvage as much of a fair resolution as is possible

at this point---should grant rehearing and should order the trial court to sign

Max’s proposed decree or, at the very least, order it to sign a decree that is truly


Relator’s Motion for Rehearing                                                         Page 7
final and actually decides the issues through specific orders, free of holes or

obvious ambiguities that occasion interpretation, discussion, or gamesmanship.

                                       Respectfully submitted,



                                              /s/ Greg Smith
                                       GREG SMITH
                                       Bar No. 18600600
                                       NOLAN SMITH
                                       Bar No. 24075632
                                       RAMEY & FLOCK, P.C.
                                       100 East Ferguson, Suite 500
                                       Tyler, TX 75702
                                       Telephone: (903) 597-3301
                                       Facsimile: (903) 597-2413
                                       gsmith@rameyflock.com
                                       nolan@rameyflock.com

                                       Jerry Bain
                                       Bar No. 01548000
                                       BAIN, FILES, JARRETT,
                                         BAIN & HARRISON, PC
                                       109 West Ferguson
                                       Tyler, TX 75702
                                       Telephone: (903) 595-3573
                                       Facsimile: (903) 597-7322
                                       jbain@bain-files.com

                                       ATTORNEYS FOR RELATOR
                                       MAX B. HANSON




Relator’s Motion for Rehearing                                                    Page 8
                                 Certificate of Conference

        Counsel emailed this motion to opposing counsel a short time before its

filing, with a request that he state whether the motion will be opposed. It is

assumed the motion will be opposed. If that is incorrect, we will, of course

inform the court immediately upon learning so.



                                            /s/ Greg Smith
                                            Greg Smith


                            CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing instrument was
served upon the following in accordance with the applicable Rules of Civil
Procedure on this the 9th day of April, 2015.

        Via email – jacassels@consolidated.net
        Jimmy A. Cassels
        Cassels & Reynolds, L.L.P.
        117 E. Lufkin Ave.
        Lufkin, TX 75901

        Via email – binselmann@angelinacounty.net
        Hon. Robert K. Inselmann, Jr.
        217th District Court
        P. O. Box 908
        Lufkin, TX 75902-0908


                                                 /s/ Greg Smith
                                            GREG SMITH




Relator’s Motion for Rehearing                                                    Page 9
ATTACHMENT 1
ATTACHMENT 2
                                     NO. DV-00731-12-01

 IN THE MATTER OF                               §      IN COUNTY COURT AT LAW
 THE MARRIAGE OF                                §
                                                §
 MARIE-CLAUDE L. HANSON                         §
 AND                                            §      NUMBER 1
 MAX B. HANSON                                  §
                                                §
 AND IN THE INTEREST OF                         §
 TELL ARBOUR HANSON, A CHILD                    §      ANGELINA COUNTY, TEXAS

                                FINAL DECREE OF DIVORCE

         On March 31, 2015 the Court heard this case in connection with the Motions to Enter

Judgment filed by both parties. Both parties objected to the entry of the proposed decree

submitted by the other party. This Court convened this hearing for entry of Judgment in order to

finalize this matter in accordance with the February 27, 2015 Order of the Twelfth Court of

Appeals which ordered this Court to vacate its September 23, 2013 order setting aside the

Mediated Settlement Agreement and to enter a final decree of divorce in compliance with the

Mediated Settlement Agreement dated December 13, 2012. This Court finds that this final decree

best represents the agreement of the parties as set out in the Mediated Settlement Agreement.

Appearances

         Petitioner, MARIE-CLAUDE L. HANSON, appeared in person with her attorney of

record, JIMMY A. CASSELS and announced ready.

         Respondent, MAX B. HANSON, appeared through his attorney of record, JERRY BAIN,

and announced ready.

Record

         The record of testimony was duly reported by the court reporter for the 217th Judicial

District Court of Angelina County, Texas. The Honorable Robert K. Inselmann heard this matter


                                                                                            Page 1
sitting by assignment for the County Court at Law No. 1 of Angelina County, Texas.

Jurisdiction and Domicile

         The Court finds that the pleadings of Petitioner are in due form and contain all the

allegations, information, and prerequisites required by law. The Court, after receiving evidence,

finds that it has jurisdiction of this case and of all the parties and that at least sixty days have

elapsed since the date the suit was filed. The Court further finds that at the time this suit was

filed, Petitioner had been a domiciliary of Texas for the preceding six-month period and a

resident of Angelina County for the preceding ninety-day period. All persons entitled to citation

were properly cited.

Jury

         A jury fee, though paid by Respondent, has now been waived by both parties and their

attorneys, and questions of fact and of law were successfully mediated and approved by the

Court.

Agreement of Parties

         The agreements in this Final Decree of Divorce were reached in mediation with Bobby L.

Freeman, Mediator. This Final Decree of Divorce represents a merger of a Mediated Settlement

Agreement between the parties. To the extent there exist any differences between the Mediated

Settlement Agreement and this Final Decree of Divorce, this Final Decree of Divorce shall

control in all instances. Any differences between the Mediated Settlement Agreement and this

decree represent a decision by the Judge unless an agreement of the parties is specifically

referenced.




                                                                                             Page 2
Divorce

       IT IS ORDERED AND DECREED that MARIE-CLAUDE L. HANSON, Petitioner, and

MAX B. HANSON, Respondent, are divorced and that the marriage between them is dissolved

on the ground of insupportability.

Child of the Marriage

       The Court finds that Petitioner and Respondent are the parents of the following child:

               Name:              TELL ARBOUR HANSON
               Sex:               Male
               Birth date:        June 30, 1993
               Home state:        Texas

       The Court further finds that this child was underage or had not graduated from high

school At the time of the filing. but has since been emancipated and is no longer before the

Court; accordingly, there are no provisions made herein with regard to the child, TELL

ARBOUR HANSON except the provision awarding him as an exemption to his mother for the

tax year 2011 as referenced in paragraph 19 on page 17 of the Mediated Settlement Agreement.

Division of Marital Estate

       The Court finds that the division of the community estate as set forth herein is a just and

right division of the parties' marital estate having due regard for the rights of each party as agreed

to by the parties at mediation.

Property to Husband

       IT IS ORDERED AND DECREED that the husband, MAX B. HANSON, is awarded as

his sale and separate property and the wife is divested of all right, title, interest, and claim in and

to all of the property set forth and itemized as follows:




                                                                                                Page 3
        H-1.    The following real property, including but not limited to any escrow funds,

prepaid insurance, utility deposits, keys, house plans, home security system access and code,

garage door opener, warranties and service contracts, and title and closing documents:

                Approximately 160 acres of land located at SE 22 57 22 W. 4th, Sturgeon
                County, Alberta, Canada.

        H-2.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the husband or subject to his sole control,

including but not limited to all household furniture, furnishings, fixtures, goods, art objects,

collectibles, appliances, and equipment located at the Alberta, Canada, property awarded herein

to husband, except as otherwise provided herein.

        H-3.    All clothing, jewelry, and other personal effects in the possession of the husband

or subject to his sole control.

        H-4.    All sums of cash in the possession of husband or subject to his sale control,

including funds on deposit, together with accrued but unpaid interest, in banks, savings

institutions, or other financial institutions, which accounts stand in the husband's sole name or

from which the husband has the sole right to withdraw funds or which are subject to the

husband's sole control, except as otherwise provided herein, including but not limited to the

following:

                a.      Commercial Bank of Texas Acct No. xxx-5775; and

                b.      Bank of Nova Scotia Acct No. xxx-1510.

        H-5.    The following stocks, bonds, and securities, together with all shares, partnership

interests, dividends, splits, and other rights and privileges in "The Cow Horse Sale, Ltd.".

        H-6.    The 2004 Jeep Liberty motor vehicle, vehicle identification number __________,

together with all prepaid insurance, keys, and title documents.

                                                                                               Page 4
       H-7.     The 1997 Freightliner FL60 motor vehicle, vehicle identification number, together

with all prepaid insurance, keys, and title documents.

       H-8.     The business known as "The Cow Horse Sale, Ltd," including but not limited to

all furniture, fixtures, machinery, equipment, inventory, cash, receivables, accounts, goods, and

supplies; all personal property used in connection with the operation of the business; and all

rights and privileges, past, present, or future, arising from or in connection with the operation of

the business.

       H-9.     The items of personal property specifically awarded herein to husband as outlined

on the property chart from the Mediated Settlement Agreement which is attached hereto as

Exhibit "A" and made a part hereof.

       H-10. Husband's claims for personal injuries and damages in connection with Cause No.

120319049, Max Hanson, Clifford Stover, and Pamela Stover v. Grisby Holton Ingram, In the

District Court of Robertson County, Texas, in which husband is represented by George Chandler.

Property to Wife

       IT IS ORDERED AND DECREED that the wife, MARIE-CLAUDE L. HANSON, is

awarded as her sole and separate property and the husband is divested of all right, title, interest,

and claim in and to all of the property set forth and itemized as follows:

       W-l.     The following real property, including but not limited to any escrow funds,

prepaid insurance, utility deposits, keys, house plans. home security system access and code,

garage door opener, warranties and service contracts, and title and closing documents:

                Approximately 25 acres located in the Elisha Price Survey Abstract #503
                and more commonly known as 14060 W, Hwy 103, Pollok, Angelina
                County, Texas.




                                                                                             Page 5
       W-2. All household furniture, furnishings, Fixtures, goods, art objects, collectibles,

appliances, and equipment in the possession of the wife or subject to her sole control, including

but not limited to all household furniture, furnishings, fixtures, goods, art objects, collectibles,

appliances, and equipment located at the Pollok, Texas, property awarded herein to wife, except

as otherwise provided herein.

       W-3. All clothing, jewelry, and other personal effects in the possession of the wife or

subject to her sale control.

       W-4. All sums of cash in the possession of wife or subject to her sale control, including

funds on deposit, together with accrued but unpaid interest, in banks, savings institutions, or other

financial institutions, which accounts stand in the wife's sole name or from which the wife has the

sale right to withdraw funds or which are subject to the wife's sale control, including but not

limited to the following:

                a. Commercial Bank of Texas Acct No. xxx- __ (wife's acct); and

                b. Commercial Bank of Texas Acct No. xxx- __ (wife's acct).

       W-5. The 1998 Dodge Pickup motor vehicle, vehicle identification number

_______________, together with all prepaid insurance, keys, and title documents.

       W -6. The 1997 Dodge Pickup motor vehicle, vehicle identification number __________,

together with all prepaid insurance, keys, and title documents.

       W-7. All right, title, and interest in "Rising Sun Ranch", including but not limited to all

furniture, fixtures, machinery, equipment, inventory, cash, receivables, accounts, goods, and

supplies; all personal property used in connection with the operation of the business; and all

rights and privileges, past, present, or future, arising from or in connection with the operation of

the business.


                                                                                              Page 6
       W-8. The total sum of $62,500 payable by husband to wife (receipt acknowledged by

Wife) to equalize the division of assets between the parties and, subject to the income tax

exception outlined herein:

       The Court finds that in accordance with the Mediated Settlement Agreement, MAX B.

HANSON has paid to MARIE-CLAUDE L. HANSON the following payments and MARIE-

CLAUDE L. HANSON has acknowledged receipt for said payments:

               $10,000 on December 13, 2012;
               $10,000 on January 31, 2013;
               $10,000 on February 28, 2013;
               $10,000 on March 31, 2013;
               $10,000 on April 30, 2013; and
               $12,500 on May 31, 2013.

       W-9. The following horse:

               "Pretty Filly" also known as "Guns n Ceedees"

       W-10. The items of personal property specifically awarded herein to wife as outlined on

the property chart from the Mediated Settlement Agreement which is attached hereto as Exhibit

"A" and made a part hereof.

       W-11. The firearms in possession of wife.

Division of Debt

Debts to Husband

       IT IS ORDERED AND DECREED that the husband, MAX B. HANSON, shall pay, as a

part of the division of the estate of the parties, and shall indemnify and hold the wife and her

property harmless from any failure to so discharge, all of the debts, mortgages, encumbrances

and/or obligations set forth and itemized as follows:




                                                                                         Page 7
       H-l.    The balance due, including principal, interest, tax, and insurance escrow, and all

other charges on the promissory notes payable to Bank of Nova Scotia and secured by a mortgage

instrument on the real property located in Sturgeon County, Alberta, Canada.

       H-2.    All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to

become due on the real and personal property awarded to the husband in this agreement, unless

express provision is made to the contrary in this agreement.

       H-3.    The following debts, charges, liabilities, and other obligations:

               a. Scotia Visa Gold Acct No. xxx-7052;

               b. Scotia Visa Acct No. xxx- 1400 Line of Credit;

               c. MBNA Acct No. xxx-6262;

               d. Scotia Bank Acct No. xxx-0020;

               e. Scotia Bank Acct No. xxx-7011;

               f. Commercial Bank of Texas Acct No. xxx-0181; and

               g. Any credit card debt due and owing which is held in the husband's name as the

                  primary cardholder.

       H-4.    Any and all indebtedness owed to his mother, Maxine Hanson, and/or his son,

Will Hanson.

       H-5.    The total sum of $62,500 payable by husband to wife (receipt of which is hereby

acknowledged by Wife) subject to the payment of income tax exception outlined herein:

        The Court finds that in accordance with the Mediated Settlement Agreement, MAX B.

HANSON has paid to MARIE-CLAUDE L. HANSON the following payments and MARIE-

CLAUDE L. HANSON has acknowledged receipt for said payments:




                                                                                          Page 8
                $10,000 on December 13, 2012;
                $10,000 on January 31, 2013;
                $10,000 on February 28, 2013;
                $10,000 on March 31, 2013;
                $10,000 on April 30, 2013; and
                $12,500 on May 31, 2013.

         H-6.   The first $2,500 and one-half of any remaining income taxes, penalties and

interest due to the United States Internal Revenue Service for the calendar year 2011, due and

owing by the parties only through September 23, 2013. After said date, all penalties and interest

accruing on 2011 taxes shall be paid by MARIE-CLAUDE L. HANSON.

         H-7.   The first $2,500 and one-half of any remaining income taxes, penalties and

interest due to the United States Internal Revenue Service for the calendar year 2012, due and

owing by the parties only through September 23, 2013. After said date, all penalties and interest

accruing on 2012 taxes shall be paid by MARIE-CLAUDE L. HANSON.

Debts to Wife

         IT IS ORDERED AND DECREED that the wife, MARIE-CLAUDE L. HANSON, shall

pay, as a part of the division of the estate of the parties, and shall indemnify and hold the husband

and his property harmless from any failure to so discharge, all of the debts, mortgages,

encumbrances and/or obligations set forth and itemized as follows:

         W -1. The balance due, including principal, interest, tax, and insurance escrow, and all

other charges on the promissory note payable to Commercial Bank of Texas and secured by a

deed of trust on the real property located at 14060 W. Hwy. 103, Pollok, Angelina County,

Texas.

         W -2. All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to

become due on the real and personal property awarded to the wife in this agreement, unless

express provision is made to the contrary in this agreement.

                                                                                              Page 9
       W-3. The following debts, charges, liabilities, and other obligations:

               a. Canadian Tire MasterCard Acct No. xxx-8387;

               b. Commercial Bank of Texas Acct No. xxx-5850; and

               c. Any credit card debt due and owing which is held in the wife's name as the

                   primary cardholder.

       W-4. One-half of the income taxes, penalties and interest due to the United States

Internal Revenue Service for the calendar year 2011 due and owing by the parties, less the first

$2,500 to be paid by Husband, MAX B. HANSON, and 100% of all penalties and interest

accruing after September 23, 2013 for calendar year 2011.

       W-5. One-half of the income taxes, penalties and interest due to the United States

Internal Revenue Service for the calendar year 2012 due and owing by the parties, less the first

$2,500 to be paid by Husband, MAX B. HANSON, and 100% of all penalties and interest

accruing after September 23, 2013 for calendar year 2012.

Transfer and Delivery of Property

       MAX B. HANSON is ORDERED to execute, have properly acknowledged, and deliver

to MARIE-CLAUDE L. HANSON, c/o JIMMY A. CASSELS, 117 E. Lufkin Ave., Lufkin,

Texas 75901, on the date of signing of this Decree, the following instrument:

       1.      Special Warranty Deed, which is necessary to transfer title to the Angelina
               County property to MARIE-CLAUDE L. HANSON. Husband has signed
               said Deed, it has been acknowledged, and is being held by JERRY BAIN,
               a copy of which is attached hereto as Exhibit "E".

       MARIE-CLAUDE L. HANSON is ORDERED to execute, have properly acknowledged,

and deliver to MAX B. HANSON, c/o JERRY BAIN, 109 E. Ferguson, Tyler, Texas 75702, on

the date of signing of this Decree, the following instruments:



                                                                                         Page 10
               1.     Deed of Trust to Secure Assumption on the Angelina County
               property naming Jerry Bain as Trustee, a copy of which is attached hereto
               as Exhibit “B”.

               2.     Any and all documents regarding transfer of the pipeline easement
               on the Alberta, Canada property described on Page 3 herein as well as her
               immediate relinquishment of any and all sums for payment received by her
               on such easement to MAX B. HANSON. Wife has signed said documents
               and Husband has acknowledged receipt of same.

               3.      Assignment of Interest necessary to transfer all of her right, title and
               interest in MAX B. HANSON’s personal injury lawsuit, Cause No.
               120319049, Max Hanson, Clifford Stover, and Pamela Stover v. Grisby
               Holton Ingram, In the District Court of Robertson County, Texas, to MAX
               B. HANSON, a copy of which is attached as Exhibit “C”.

               4.     The Court ORDERS MARIE-CLAUDE L. HANSON to execute,
               have acknowledged, and deliver to Husband’s attorney the documents
               attached hereto as Exhibit “D”.

       This decree shall serve as a muniment of title to transfer ownership of all property

awarded to any party in this Final Decree of Divorce.

Income Tax Provisions

       IT is the understanding of the Court that both parties (through their lawyers) have agreed

to file separate tax returns for the years 2013, 2014 and 2015 as follows:

       (1)     For the tax year 2013 each party will file married (filing separately) claiming their

own income and deductions.

       (2)     For the tax year 2014 each party will file married (filing separately) claiming their

own income and deductions.

       (3)     For the tax year 2015 each part will file separately and single claiming sole

responsibility for their own income and deductions.

       (4)     For the tax years 2011 and 2012 IT IS THE ORDER OF THIS COURT that

MARIE CLAUDE L. HANSON shall prepare the United States Tax returns and submit to MAX


                                                                                               Page 11
HANSON for his review within ten (l0) days after the execution of this decree to Jerry Bain at

jbain@bain-files.com, 109 W. Ferguson, Tyler, Texas 75702.

          IT IS THE ORDER OF THIS COURT that both parties execute the 2011 and 2012

income tax returns and file them with the internal revenue service of the United States of

America within fourteen (14) days after they are sent to MAX HANSON for review.

          THIS COURT ORDERS the parties to execute a joint tax return for 2011 and 2012

because of its interpretation of paragraph 16 on page 15 of the Mediated Settlement Agreement.

          If the parties can agree to file the 2011 and 2012 tax returns any other way (such as

married filing separately, etc.) within the time limits set out above then the Court will defer to

that agreement.

          For the tax years 2011 and 2012 IT IS THE ORDER OF THE COURT THAT-

          (1)    MAX HANSON will pay the first $2500 on each return if taxes are due and the

parties will each then pay one half of any sums which remain owing directly to the internal

revenue service of the United States of America in accordance with the language in H-7 and W-5

herein.

          The Court has been advised by the lawyers that the sum of $32,500 (which is part of the

$62,500 owed to MARIE CLAUDE 1. HANSON by MAX HANSON is being held in the trust

account of JIMMY A. CASSELS.

          The COURT ORDERS JIMMY A. CASSELS to transmit the sum of $32,500 to the

United States Internal Revenue Service in the names of both parties and list their social security

numbers on the check within ten (10) days after the entry of this divorce decree.




                                                                                          Page 12
         IT IS THE ORDER OF THIS COURT that MARIE CLAUDE L. HANSON shall have

the right to claim the dependency exemption for TELL ARBOUR HANSON for the 2011 tax

year in accordance with paragraph 19 on page 17 of the Mediated Settlement Agreement.

Notice

         IT IS ORDERED AND DECREED that each party shall send to the other party. within

five days of its receipt, a copy of any correspondence from a creditor or taxing authority

concerning any potential liability of the other party.

Credit Cards

         IT IS ORDERED AND DECREED that MARIE-CLAUDE L. HANSON is granted

exclusive use of all credit cards in her name and MAX B. HANSON is enjoined and prohibited

from using or incurring any indebtedness on said cards.

         MAX B. HANSON is ORDERED to return said cards to MARIE-CLAUDE L. HANSON

on or before the date of divorce.

         IT IS ORDERED AND DECREED that MAX B. HANSON is granted exclusive use of

all credit cards in his name and MARIE-CLAUDE L. HANSON is enjoined and prohibited from

using or incurring any indebtedness on said cards.

         MARIE-CLAUDE L. HANSON is ORDERED to return said cards to MAX B. HANSON

on or before the date of divorce.

Court Costs

         IT IS ORDERED AND DECREED that costs of court are to be borne by the party who

incurred them.




                                                                                        Page 13
Resolution of Temporary Orders

        IT IS ORDERED AND DECREED that Petitioner and Respondent are discharged from

all further liabilities and obligations imposed by the temporary order of this Court.

Future Litigation

        The parties agree and IT IS ORDERED that each party shall give the other party prompt

written notice of any litigation threatened or instituted against either party that might constitute

the basis of a claim for indemnity under this decree.

Clarifying Orders

        Without affecting the finality of this Final Decree of Divorce, this Court expressly

reserves the right to make orders necessary to clarify and enforce this decree.

Relief Not Granted

        IT IS ORDERED AND DECREED that all relief requested in this case not expressly

granted is denied. This is a final judgment, for which let execution issue and for all writs and

processes necessary to enforce this judgment issue. This judgment is final and is appealable.

Date of Judgment

        The parties satisfied the statutory residency requirements for a divorce through testimony

on September 23, 2013, and this case was finally heard on the 31st day of March 2015 pursuant

to an order issued by the Honorable Twelfth Court of Appeals in Tyler. Texas on February 27,

2015.

        EXECUTED THIS day of __________________________, 2015.


                                              __________________________________________
                                              ROBERT K. INSELMANN, JR., Judge of the 217th
                                              Judicial District Court of Angelina County, Texas
                                              Sitting by Assignment for the County Court at Law
                                              No. One of Angelina County, Texas

                                                                                            Page 14